United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1247
                                   ___________

Ernest Kramme,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Western District of Arkansas.
Safelite Group, Inc.; Safelite          *
Fulfillment, Inc.; Safelite Glass       * [UNPUBLISHED]
Corporation; Safelite Autoglass, Inc.,  *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: June 6, 2008
                                Filed: June 11, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Ernest Kramme appeals the district court’s1 adverse grant of summary judgment
on his claims brought under the Age Discrimination in Employment Act. After
reviewing the record de novo, viewing the evidence and all reasonable inferences from
in a light most favorable to Kramme, see Jacob-Mua v. Veneman, 289 F.3d 517, 520



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
(8th Cir. 2002), we find no basis for reversal. Accordingly, the judgment is affirmed.
See 8th Cir. R. 47B.
                        ______________________________




                                         -2-